Exhibit 10.11

WEST COAST BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(SERP)

Effective Date: April 1, 2007,
As Restated and Amended January 1, 2009

THIS SERP is adopted by WEST COAST BANK (the “Bank”), WEST COAST BANCORP
(“Bancorp”), its parent holding company, (collectively referred to as the
“Company”) and HADLEY S. ROBBINS (the “Executive”).

ARTICLE 1
PURPOSE

1.1      DUAL PURPOSES. This SERP is intended to:     (a)      Assist in
assuring the Executive’s continued service to the Company by providing
supplemental retirement benefits that are competitive with the Company’s peers;
and                                 (b)      Discourage the Executive from
engaging in any competitive business after the Executive leaves the Company.  
1.2      TOP-HAT PLAN STATUS. This is an unfunded plan maintained primarily for
the purpose of providing deferred compensation for the Executive, who is a
member of a select group of management or highly compensated employees. As such,
this SERP is intended to qualify as a “top-hat plan” exempt from Part 2 (minimum
participation and vesting standards), Part 3 (minimum funding standards) and
Part 4 (fiduciary responsibility provisions) of Title I of the Employee
Retirement Income Security Act of 1974 (“ERISA”). The provisions of the SERP
shall be interpreted and administered according to this intention.

ARTICLE 2
DEFINITIONS

Words and phrases appearing in this SERP with initial capitalization are defined
terms that have the meanings stated below. Words appearing in the following
definitions which are themselves defined terms are also indicated by initial
capitalization.

                 2.1      ACCRUAL BALANCE means the benefit liability accrued by
the Company under Article 6.


--------------------------------------------------------------------------------


2.2      ADJUSTED ACCRUAL BALANCE means the Accrual Balance determined as of the
end of the month that is on or before the date of the Executive’s Termination of
Employment.   2.3      BENEFICIARY means the person or persons or estate, trust
or charitable organization entitled under Article 5 to receive the death benefit
payable under this SERP.   2.4      BOARD means Bancorp’s Board of Directors.  
2.5      CHANGE IN CONTROL AGREEMENT means the “Change In Control Agreement”
effective March 5, 2007, between the Executive and the Company, as amended.  
2.6      COMPENSATION COMMITTEE means the Compensation and Personnel Committee
of Bancorp’s Board.   2.7      DISABILITY means that either the carrier of any
Company-provided individual or group long-term disability insurance policy
covering the Executive or the Social Security Administration has determined that
the Executive is disabled. Upon the request of the Compensation Committee, the
Executive will submit proof of the carrier’s or the Social Security
Administration’s determination.   2.8      EARLY INVOLUNTARY TERMINATION means
that the Company has terminated the Executive’s employment before Normal
Retirement Age for any reason other than:     (q)      Termination for Cause;
                                (r)      Disability; or     (s)      A
Termination Event.   2.9      EARLY VOLUNTARY TERMINATION means that before
Normal Retirement Age, the Executive has voluntarily terminated employment with
the Company for reasons other than:     (a)      Disability; or     (b)      A
Termination Event.   2.10      EFFECTIVE DATE means the date first stated above
(immediately below the title of this SERP). The effective date of this restated
SERP, as amended, is January 1, 2009.   2.11      NORMAL RETIREMENT AGE means
age 64.   2.12      NORMAL RETIREMENT DATE means the later of Normal Retirement
Age or Termination of Employment.   2.13      PLAN YEAR means the calendar year,
except for the first Plan Year which is a short year beginning April 1, 2007,
and ending December 31, 2007.  

--------------------------------------------------------------------------------


2.14      TERMINATION EVENT means the termination of the Executive’s employment
under circumstances that entitle the Executive to benefits under the Change In
Control Agreement.                2.15      TERMINATION FOR CAUSE OR TERMINATED
FOR CAUSE means that the Company has terminated the Executive’s employment for
“cause” as defined in the Change In Control Agreement.   2.16      TERMINATION
OF EMPLOYMENT means that the Executive’s employment with the Company has
terminated for any reason, voluntary or involuntary.   2.17      YEAR OF SERVICE
means a Plan Year in which the Executive is actively at work with the Company or
on a Company-approved leave of absence at the end of that year.

ARTICLE 3
BENEFITS DURING LIFETIME

3.1      NORMAL RETIREMENT BENEFIT. Upon Termination of Employment on or after
Normal Retirement Age for reasons other than death, the Company shall pay the
following benefit to the Executive:     (a)      Amount of Benefit. Subject to
adjustment under subsection (c) below and forfeiture under Article 7, the Normal
Retirement Benefit is an annual benefit equal to 35% of the Executive’s base
salary for the year in which the Termination of Employment occurs.
                                (b)      Payment Schedule. Unless the Executive
has made a timely election under Section 3.6 to receive a lump-sum payment, the
Normal Retirement Benefit is payable monthly for a period of fifteen (15) years
beginning on the first day of the month on or after the Executive’s Normal
Retirement Date (subject to a six-month delay under Section 3.7).  

(c)      Benefit Increases.     (1)      As of each anniversary of the Effective
Date, the Compensation Committee, in its sole discretion, may increase the
Normal Retirement Benefit by increasing either or both:       (I)      The
amount of the benefit multiplier; or                              
                                  (J)      The length of the payment schedule.  
  (2)      If the Normal Retirement Benefit is increased, the Accrual Balance
and the other benefits payable under this SERP shall be adjusted accordingly.


--------------------------------------------------------------------------------


3.2      EARLY VOLUNTARY TERMINATION BENEFIT. Upon an Early Voluntary
Termination, the Company shall pay the following benefit to the Executive:    
(a)      Amount of Benefit. Subject to adjustments under subsection (c) below
and forfeiture under Article 7, the Early Voluntary Termination Benefit is the
annual installment payment under a deferred 15-year term certain fixed annuity
calculated as follows:       (1)      The present value of the annuity is the
vested Adjusted Accrual Balance (with vesting determined under subsection (d)
below);                                                  (2)      The annuity
starting date is the first day of the month on or after Normal Retirement Age;
and       (3)      Interest is credited at an annual rate of 6% compounded
monthly during both the period from the Termination of Employment to the annuity
starting date and the 15-year payout period.     (b)      Payment Schedule.
Unless the Executive has made a timely election under Section 3.6 to receive a
lump-sum payment, the Company shall pay the Early Voluntary Termination Benefit
under the same payment schedule under Section 3.1(b) as for the Normal
Retirement Benefit.     (c)      Benefit Increases. The Early Voluntary
Termination Benefit may be increased as follows:       (1)      The amount of
the benefit will be adjusted for any increases in the Normal Retirement Benefit
granted under Section 3.1(c)(1).       (2)      In its sole discretion, the
Compensation Committee may, from time to time as of any anniversary of the
Effective Date, separately increase the amount of the Early Voluntary
Termination Benefit without increasing the Normal Retirement Benefit.     (d)   
  Vesting. The vested portion of the Executive’s Adjusted Accrual Balance will
be determined as follows:       (1)      The Executive will be 0% vested upon
the Effective Date. Beginning with the Plan Year commencing January 1, 2008, the
Executive will receive an additional 10% vesting for each Year of Service until
the Executive is 100% vested after completing ten (10) Years of Service.      
(2)      In its sole discretion, the Compensation Committee may at any time and
from time to time increase the Executive’s vested percentage (including granting
full vesting).


--------------------------------------------------------------------------------


3.3      EARLY INVOLUNTARY TERMINATION BENEFIT. Upon an Early Involuntary
Termination, the Company shall pay the following benefit to the Executive:    
(a)      Amount of Benefit. Subject to adjustments under subsection (c) below,
immediate full vesting under subsection (d) below and forfeiture under Article
7, the Early Involuntary Termination Benefit is the annual installment payment
determined in the same manner as the Early Voluntary Termination Benefit under
Section 3.2(a).                                 (b)      Payment Schedule.
Unless the Executive has made a timely election under Section 3.6 to receive a
lump-sum payment, the Company shall pay the Early Involuntary Termination
Benefit under the same payment schedule under Section 3.1(b) as for the Normal
Retirement Benefit.     (c)      Benefit Increases. The Early Involuntary
Termination Benefit may be separately increased under the same terms and
conditions that apply to increases in the Early Voluntary Termination Benefit
(see Section 3.2(c)).     (d)      Vesting. For purposes of this section, the
Executive is immediately 100% vested upon the Effective Date.   3.4     
DISABILITY BENEFIT. Upon Termination of Employment before Normal Retirement Age
due to Disability, the Company shall pay the following benefit to the Executive:
    (a)      Amount of Benefit. Subject to adjustments under subsection (c)
below, immediate full vesting under subsection (d) below and forfeiture under
Article 7, the Disability Benefit is the annual installment payment determined
in the same manner as for the Early Voluntary Termination Benefit (see Section
3.2(a)).     (b)      Payment Schedule. Unless the Executive has made a timely
election under Section 3.6 to receive a lump-sum payment, the Company shall pay
the Disability Benefit under the same payment schedule under Section 3.1(b) as
for the Normal Retirement Benefit.     (c)      Benefit Increases. The
Disability Benefit may be increased under the same terms and conditions that
apply to increases in the Early Voluntary Termination Benefit (see Section
3.2(c)).     (d)      Vesting. For purposes of this section, the Executive is
immediately 100% vested upon the Effective Date.   3.5      CHANGE IN CONTROL
BENEFIT. If the Executive becomes entitled to benefits under the Change in
Control Agreement, the Company will pay the following benefit to the Executive:
    (a)      Amount of Benefit. Subject to adjustments under subsection (c)
below and forfeiture under Article 7, the Change In Control Benefit is an annual
benefit equal to 35% of the Executive’s base salary for the year in which the
Termination of Employment occurs.     (b)      Payment Schedule. Unless the
Executive has made a timely election under Section 3.6 to receive a lump-sum
payment, the Company shall pay the Change In Control Benefit under the same
payment schedule under Section 3.1(b) as for the Normal Retirement Benefit.


--------------------------------------------------------------------------------


  (c)      Benefit Increases. The Change in Control Benefit may be increased in
the same manner as the Normal Retirement Benefit (see Section 3.1(c)).     (d) 
    Vesting. For purposes of this section, the Executive is immediately 100%
vested upon the Effective Date.   3.6      LUMP-SUM PAYMENT ALTERNATIVE. The
Executive may, under the following terms and conditions, elect to receive a
lump-sum payment instead of payments under the installment payment schedule
specified in Section 3.1(b):     (a)      The election must have been made in
writing no later than December 31, 2008.     (b)      The payment amount shall
equal the following:       (1)      Normal Retirement Benefit. The Executive’s
Adjusted Accrual Balance.                                                  (2) 
    Early Voluntary or Involuntary Termination Benefit; Disability Benefit. The
Executive’s vested Adjusted Accrual Balance together with interest credited at
the annual rate of 6% compounded monthly through the Executive’s Normal
Retirement Age.        (3)      Change In Control Benefit. The present value of
the Change In Control Benefit as determined using an annual discount rate of 6%
compounded monthly.     (c)      The lump-sum payment will be paid as follows:  
    (1)      Normal Retirement Benefit. Upon the Executive’s Termination of
Employment on or after Normal Retirement Age.       (2)      Early Voluntary or
Involuntary Termination Benefit; Disability Benefit. At the Executive’s Normal
Retirement Age.              (3)      Change In Control Benefit. Within 60 days
of the Executive’s Termination of Employment, subject to the six-month delay
rule in Section 3.7.  

--------------------------------------------------------------------------------


3.7      SIX-MONTH DELAY FOR DISTRIBUTIONS. The following provisions apply to
distributions made under this Article 3, except to the extent the distribution
is exempt from the requirements of Code § 409A:     (a)      The distribution
shall not be made before the date which is six months after the date of the
Executive’s Termination of Employment or, if earlier, the date of the
Executive’s death.                                 (b)      If the Executive
would have otherwise received installment payments during the six-month delay
period, the payments that would otherwise have been made during the six-month
delay period will be paid in a lump sum on the first day of the seventh month
following the Executive’s Termination of Employment.

ARTICLE 4
DEATH BENEFITS

4.1      PRE-RETIREMENT DEATH BENEFIT. If the Executive dies before a
Termination of Employment and before attaining Normal Retirement Age, the
Company will pay the following benefit to the Executive’s Beneficiary:     (a) 
    Amount of Benefit. The Pre-Retirement Death Benefit is the Executive’s
projected benefit at Normal Retirement Age based upon the Executive’s base
salary as of the date of death with annual increases of 3% to Normal Retirement
Age.     (b)      Payment of Benefit. Unless the Executive timely elected a
lump-sum payment under Section 3.6, the Pre-Retirement Death Benefit is payable
monthly for a period of fifteen (15) years beginning on the first day of the
month following the Executive’s death. If the Executive timely elected a
lump-sum payment under Section 3.6, the Pre-Retirement Death Benefit will be
paid as a lump-sum payment equal to the Executive’s projected Normal Retirement
Age Accrual Balance as determined as of the date of death. The lump-sum will be
paid within 90 days of the date the Compensation Committee receives satisfactory
documentation of the Executive’s death.   4.2      DEATH AFTER PAYMENTS
COMMENCE. If the Executive dies after installment benefit payments had commenced
under Article 3, the Company shall pay the remaining benefits to the Executive’s
Beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.   4.3      DEATH BEFORE PAYMENTS
COMMENCE.     (a)      Form of Payment. If the Executive is entitled to a
benefit under Article 3, but dies before benefit payments begin, the death
benefit will be paid to the Executive’s Beneficiary in monthly installments over
fifteen (15) years if the installment payments would have been made to the
Executive or in a lump sum if the Executive had made a timely election under
Section 3.6 to receive a lump-sum payment.                              


--------------------------------------------------------------------------------


(b)      Time of Payment. The commencement date for payments to the Beneficiary
will be either:     (1)      The first day of the month following the
Executive’s death if payments are to be made in installments; or               
                                (2)      Within 90 days of the date the
Compensation Committee receives satisfactory documentation of the Executive’s
death if a lump-sum payment is to be made.   (c)      Amount of Payment. The
death benefit under this section will be the present value of the benefit the
Executive was entitled to receive. Present value will be determined as of the
date payments to the Beneficiary are to commence using an annual discount rate
of 6% compounded monthly.

ARTICLE 5
BENEFICIARIES

5.1      DESIGNATION OF BENEFICIARY. The Executive may designate the Beneficiary
or Beneficiaries (who may be designated concurrently or contingently) to receive
the death benefit under the SERP under the following terms and conditions:    
(a)      The beneficiary designation must be in a form satisfactory to the
Compensation Committee and must be signed by the Executive.               
                 (b)      A beneficiary designation shall be effective upon
receipt by the Compensation Committee or its designee, provided it is received
before the Executive’s death.     (c)      The Executive may revoke a previous
beneficiary designation without the consent of the previously designated
Beneficiary. This revocation is made by filing a new beneficiary designation
form with the Compensation Committee or its designee, and shall be effective
upon receipt.   5.2      DIVORCE. A divorce will automatically revoke the
portion of a beneficiary designation designating the former spouse as a
Beneficiary. The former spouse will be a Beneficiary under this SERP only if a
new such beneficiary designation form naming the former spouse as a beneficiary
is filed after the date the dissolution decree is entered.   5.3     
DISCLAIMERS. If a Beneficiary disclaims a death benefit, the benefit will be
paid as if the Beneficiary had predeceased the Executive.   5.4      DEATH OF
BENEFICIARY. If a Beneficiary who is in pay status dies before full distribution
is made to the Beneficiary, the unpaid balance of the distribution will be paid
to the Beneficiary’s estate.   5.5      DEFAULT BENEFICIARY. If, at the time of
the Executive’s death, the Executive has failed to designate a Beneficiary, the
Executive’s beneficiary designation has become completely invalid under the
provisions of this Article or there is no surviving Beneficiary, payment of the
death benefit will be made in the following order of priority:     (a)      To
the Executive’s spouse, if living;     (b)      To the Executive’s surviving
children, in equal shares; or     (c)      To the Executive’s estate.


--------------------------------------------------------------------------------

ARTICLE 6
ACCRUAL BALANCE

6.1      COMPENSATION LIABILITY. The Accrual Balance shall be equal to the
financial statement compensation liability accrued by the Company (under Section
6.2) as of any applicable determination date (as defined in Section 6.3) for its
payment obligation under this SERP.   6.2      ACCRUAL CALCULATION.     (a)     
The value of the Accrual Balance shall equal the sum of the:       (1)     
Principal accrual (service cost); plus                              
                   (2)      Interest accrual at 6%.     (b)      The value shall
be determined by:       (1)      Assuming a 3% annual increase in the
Executive’s base salary; and       (2)      Using Generally Accepted Accounting
Principles applying APB 12 as amended by FAS 106.   6.3      DETERMINATION
DATES. The Accrual Balance shall be determined as of the last day of the month.
  6.4      REPORTING. The Compensation Committee will report the Accrual Balance
to the Executive at least annually and within a reasonable period of time not to
exceed 30 days after the date of the Termination of Employment if the Executive
is to be paid the Early Voluntary Termination, Early Involuntary Termination or
Disability Benefit.


--------------------------------------------------------------------------------

ARTICLE 7
FORFEITURE

7.1      GROUNDS FOR FORFEITURE.     (a)      The Executive will forfeit any
benefits payable under this SERP upon a Termination for Cause.     (b)      The
Company shall not pay the Pre-Retirement Death Benefit under Section 4.1 under
the SERP if the Executive:       (1)      Commits suicide within two years after
the Effective Date; or                                                  (2)     
Dies within two years after the Effective Date and has made any material
misstatement of fact on any application for life insurance that may be used by
the Company to finance its obligations under the SERP.     (c)      The
Executive will forfeit any benefits payable under this SERP if the Executive
violates the noncompetition restrictions of Section 7.2.   7.2     
NONCOMPETITION RESTRICTIONS.     (a)      Definitions. For purposes of this
section, the following terms have the meanings stated below:       (1)     
“Banking institution” means any state or national bank, state or federal savings
and loan association, mutual savings bank or state or federal credit union or
any of their holding companies.       (2)      “Competing activities” mean any
activities that are competitive with the business activities of Bancorp, the
Bank or any of their subsidiaries as conducted at the commencement of, or during
the term of, the restricted period.       (3)      “Financial institution” means
any banking institution (as defined in paragraph (1) above), trust company or
mortgage company regardless of:         (A)      Its legal form of organization;
or                      (B)      Whether it is in existence or is in formation.
      (4)      “Restricted area” means any county in Oregon or Washington in
which Bancorp, the Bank or any of their subsidiaries either:         (A)     
Has a branch or other office at the commencement of the restricted period; or  
      (B)      Has decided to open a branch or other office during the
restricted period, provided that fact has been communicated to the Executive
before the Executive’s Termination of Employment.  


--------------------------------------------------------------------------------


(5)      “Restricted period” means a period of:     (A)      12 months from the
date of the Executive’s Termination of Employment; or     (B)      24 months
from the date of the Executive’s Termination Event if the Change in Control
Benefit under Section 3.5 is payable.                              
                              (6)      “Subsidiaries” mean any current or future
subsidiary of Bancorp or the Bank, regardless of whether it is 100% owned by
Bancorp or the Bank.  

(b)      Restrictions. The Executive agrees that, during the restricted period,
the Executive will not, directly or indirectly:     (1)      Except as provided
in subsection (c) below, be employed by or provide services to any financial
institution that engages in competing activities in the restricted area, whether
as an employee, officer, director, agent, consultant, promoter or in any similar
position, function or title;                                                (2) 
    Have any ownership or financial interest in any financial institution that
engages in competing activities in the restricted area that violates the
Company’s then current published ethical standards on ownership interests in
competing businesses;     (3)      Induce any employee of Bancorp, the Bank or
their subsidiaries to terminate their employment with Bancorp, the Bank or their
subsidiaries;     (4)      Hire or assist in the hiring of any employee of
Bancorp, the Bank or their subsidiaries for or by any financial institution that
is not affiliated with Bancorp, the Bank or their subsidiaries; or     (5)     
Induce any person or entity (other than the Executive’s relatives or entities
controlled by them) to terminate or curtail its business or contractual
relationships with the Bank, Bancorp or their subsidiaries.   (c)     
Exceptions. Regardless of the restriction in subsection (b)(1) above, the
Executive may be employed outside the restricted area as an employee, officer,
agent, consultant or promoter of a financial institution that engages in
competing activities in the restricted area, provided the Executive will not:  
  (1)      Act within the restricted area as an employee or other representative
or agent of that financial institution;     (2)      Have any responsibilities
for that financial institution’s operations within the restricted area; or    
(3)      Directly or indirectly violate the restrictions of subsection (b)(3),
(4) and (5) above.  


--------------------------------------------------------------------------------


               (d)      Forfeiture. If the Executive breaches the restrictions
under subsection (b) above, the Executive will:                  (1)     
Forfeit any benefits payable under this SERP that were unpaid as of the date of
the breach; and                (2)      Promptly repay the Company, upon demand,
any payments that were made. If the Executive does not repay that amount within
fifteen (15) days after the date of the demand, the Executive will also pay
interest on that amount at the rate of 9% per annum.

ARTICLE 8
CLAIMS AND APPEALS PROCEDURE

8.1      CLAIMS PROCEDURE.     (a)      Routine Payments. The Compensation
Committee may authorize distribution of payments to the Executive or the
Executive’s Beneficiary even though a formal claim has not been filed.     (b) 
    Formal Claims.       (1)      Mandatory Procedure. Any claim that the
Executive or a Beneficiary or anyone claiming on behalf of or through the
Executive or a Beneficiary may make under ERISA or under any other applicable
federal or state law must first be brought as a formal claim under this section.
If that claim is denied, it will be subject to the claims appeal procedures of
Section 8.2.                                                  (2)      Form and
Content of Claim. The claim shall be in any form reasonably acceptable to the
Compensation Committee and must state the basis of the claim and also authorize
the Compensation Committee and its designees to conduct any examinations
necessary to determine the validity of the claim and take any steps necessary to
facilitate the benefit payment.       (3)      Submissions by Claimant. The
claimant shall file the claim with the Executive Vice-President, Human
Resources. The claimant may also submit written comments, documents, records and
other information relating to the claim.


--------------------------------------------------------------------------------


  (4)      Access to Information. The claimant will be provided, upon request
and free of charge, reasonable access to, and copies of, all nonconfidential or
nonprivileged Company documents, records and other information relevant to the
claim.     (5)      Authorized Representative. The claimant may be represented
by an individual authorized to act on behalf of the claimant. A representative’s
authorization to act on behalf of the claimant must be established to the
Compensation Committee’s reasonable satisfaction.     (6)      Review and
Recommendation. The claim shall be reviewed by the Company’s Executive
Vice-President, Human Resources and the Chief Executive Officer (if that office
is not held by the Executive at that time), who shall make a recommendation to
the Compensation Committee.   (c)      Timeline. The Compensation Committee
shall make a determination on the claim within 90 days after the date the
claimant filed it with the Executive Vice-President, Human Resources. If more
time is required for a special case, the Compensation Committee may take up to
an additional 90 days to render a determination, but the claimant must be
notified of the need for the extension of time within the initial 90- day
period. This notification will explain the special circumstances requiring the
extension of time as well as the date by which a determination is expected.  
(d)      Explanation of Denial. If a claim is wholly or partially denied, the
Compensation Committee shall provide the claimant with a notice of the decision,
written in a manner calculated to be understood by the claimant, containing the
following information:     (1)      The specific reason or reasons for the
denial and a discussion of why the specific reason or reasons apply;
                                               (2)      References to the
specific provisions of this SERP upon which the denial was based;     (3)      A
description of any additional material or information necessary for the claimant
to perfect the claim; and     (4)      An explanation of the claims appeal
procedures under this SERP.   (e)      Deemed Denial. If a determination is not
furnished to the claimant within 90 days of the date the claim was filed—or 180
days if it is a special case—the claim shall be deemed to be denied.   (f)     
Appeal of Denial. If the claimant disagrees with the denial, the claimant’s sole
remedy shall be to proceed with the claims appeal procedures under Section 8.2.


--------------------------------------------------------------------------------


8.2      CLAIMS APPEAL PROCEDURES.     (a)      Written Request. If a claim is
denied in whole or in part, the claimant or the claimant’s authorized
representative may submit a written request for a review of the denial,
including a statement of the reasons for the review.     (b)      Deadline. This
request must be filed with the Compensation Committee within 60 days after the
claimant receives notice of the denial. This time limit may be extended by the
Compensation Committee if an extension appears to be reasonable in view of the
nature of the claim and the pertinent circumstances.     (c)      Conduct of
Appeal. Upon receipt of such a request, the Compensation Committee shall afford
the claimant an opportunity to review relevant documents and to submit issues
and comments in writing. The Compensation Committee may hold a hearing or
conduct an independent investigation. The Compensation Committee will consider
all of the claimant’s submissions regardless of whether they were submitted or
considered in the initial determination of the claim.     (d)      Timeline. A
decision on the review shall be rendered by the Compensation Committee not later
than 60 days after receipt of the claimant’s request for the review. If more
time is required for a special case, the Compensation Committee may take up to
an additional 60 days to render a decision, but the claimant must be notified of
the need for the extension of time within the initial 60-day period. This
notification shall explain the special circumstances (such as the need to hold a
hearing) which require the extension of time.     (e)      Decision on Appeal.
The decision shall be written in a manner calculated to be understood by the
claimant and shall include:       (1)      Specific reasons for the decision;
                                                 (2)      Specific references to
the provisions of this SERP on which the decision is based;       (3)      A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and       (4)      A statement of the claimant’s
right to bring a civil action under ERISA § 502(a), to the extent such an action
is not preempted by the mandatory arbitration provision of Section 10.10.    
(f)      Deemed Denial. If the determination on the appeal is not furnished to
the claimant within 60 days—or 120 days if it is a special case—the appeal shall
be deemed to be denied.     (g)      Exhaustion of Appeal Process Required. A
claimant whose claim has been denied is required to exhaust the claims appeal
procedures set forth in this section before commencing any arbitration or legal
action.


--------------------------------------------------------------------------------


8.3 DISCRETIONARY AUTHORITY; STANDARDS OF PROOF AND REVIEW; RECORD ON REVIEW.  
(a)      The Compensation Committee is the “named fiduciary” for purposes of
ERISA. This SERP confers full discretionary authority on the Compensation
Committee with regard to the administration of this SERP, including the
discretion to:     (1)      Make findings of fact and determine the sufficiency
of the evidence presented regarding a claim; and                              
                 (2)      Interpret and construe the provisions of this SERP and
related administrative documents, if any, (including words and phrases that are
not defined in this SERP or those documents) and correct any defect, supply any
omission or reconcile any ambiguity or inconsistency.   (b)      A decision by
the Compensation Committee is required to be supported by substantial evidence
only. That is, proof by a preponderance of the evidence, clear and convincing
evidence or beyond a reasonable doubt is not required.   (c)      A court of law
or arbitrator reviewing any decision of the Compensation Committee, including
those relating to the interpretation of this SERP or a claim for benefits under
this SERP, shall be required to use the arbitrary and capricious standard of
review. That is, the Compensation Committee’s determination may be reversed only
if it was made in bad faith, is not supported by substantial evidence or is
erroneous as to a question of law.   (d)      In conducting its review of the
Compensation Committee’s decision, a court or arbitrator shall be limited to the
record of documents, testimony and facts presented to or actually known to the
Compensation Committee at the time the decision was made.  

ARTICLE 9
AMENDMENT AND TERMINATION

9.1      BY MUTUAL AGREEMENT. Except as provided in Section 9.2, this SERP may
be amended or terminated only by a written agreement signed by the Company and
the Executive.   9.6      BY THE COMPANY.     (k)      Subject to the
restrictions in subsection (b) below, the Company may unilaterally amend or
terminate this SERP at any time if in the opinion of the Company’s counsel or
accountants, as a result of legislative, judicial or regulatory action,
continuation of the SERP would:       (1)      Cause benefits to be taxable to
the Executive before their actual receipt; or                              
                   (2)      Result in material financial penalties or other
materially detrimental ramifications to the Company (other than the financial
impact of paying the benefits).  

--------------------------------------------------------------------------------


(l)      Except as required by law, banking regulatory requirements or financial
accounting requirements, an amendment or termination under subsection (a) above
may not reduce:     (1)      The vested percentage of the Executive’s Adjusted
Accrual Balance;     (2)      The amount of the Executive’s vested Adjusted
Accrual Balance as determined as of the later of:       (A)      The effective
date of the amendment or termination; or                              
                                  (B)      The date it is adopted or approved;  
  (3)      The amount of the benefit payments that are being made if the
Executive’s benefits were in pay status as of the earlier of:       (A)      The
effective date of the amendment or termination; or       (B)      The date it is
adopted or approved.   (m)      Except as required by law, banking regulatory
requirements or financial accounting requirements, upon the termination of this
SERP under subsection (a) above:     (1)      The Executive’s Adjusted Accrual
Balance and vesting credit will be frozen as of the later of:       (A)      The
effective date of the amendment or termination; or       (B)      The date it is
adopted or approved;     (2)      Interest will be credited on the Executive’s
frozen vested Accrual Balance at an annual rate of 6% compounded monthly; and  
  (3)      The Company may either:       (A)      Hold and disburse the
Executive’s frozen vested Accrual Balance (as adjusted under paragraph (2)
above) in accordance with the otherwise applicable terms and conditions of this
SERP; or       (B)      Disburse that amount in a lump sum at such earlier date
as is permissible under Treas. Reg. § 1.409A-3(j)(ix).  

ARTICLE 10
GENERAL PROVISIONS

10.1      ADMINISTRATION. The Compensation Committee shall have all powers
necessary or desirable to administer this SERP, including but not limited to:  
  (a)      Establishing and revising the method of accounting for the SERP;
                                (b)      Maintaining a record of benefit
payments;


--------------------------------------------------------------------------------


  (c)      Establishing rules and prescribing any forms necessary or desirable
to administer the SERP;     (t)      Interpreting the provisions of the SERP;
and     (e)      Delegating to others certain aspects of the Compensation
Committee’s managerial and operational responsibilities, including employing
advisors and delegating ministerial duties.   10.2      RECEIPT AND RELEASE FOR
PAYMENTS.     (a)      The Compensation Committee may require the recipient of a
payment, as a condition precedent to the payment, to execute a receipt and, in
the case of a payment in full, a release for the payment. The receipt and the
release shall be in a form satisfactory to the Compensation Committee.     (b) 
    Payment may be made by a deposit to the credit of the Executive or a
Beneficiary, as applicable, in any bank or trust company.     (c)      Payment
may be made to the individual or institution maintaining or having custody of
the Executive or Beneficiary, as applicable, if the Compensation Committee
receives satisfactory evidence that:       (1)      A person entitled to receive
any benefit under this SERP is, at the time the benefit is payable, physically,
mentally or legally incompetent to receive payment and provides a valid receipt
for it;                                                  (2)      An individual
or institution is maintaining or has custody of that person; and       (3)     
No guardian, custodian or other representative of the estate of that person has
been appointed.     (d)      The receipt of the recipient or a canceled check
shall be a sufficient voucher for the Company. The Company is not required to
obtain from the recipient an accounting for the payment.     (e)      If a
dispute arises over a distribution, payment may be withheld until the dispute is
determined by a court of competent jurisdiction or settled, to the satisfaction
of the Compensation Committee, by the parties concerned. The Compensation
Committee may require a hold harmless agreement on behalf of the Company and the
SERP before making payment.   10.3      OTHER COMPENSATION AND TERMS OF
EMPLOYMENT. This SERP is not an express or implied employment agreement.
Accordingly, other than providing for certain benefits payable upon a
Termination of Employment, this SERP will not affect the determination of any
compensation payable by the Company to the Executive, nor will it affect the
other terms of the Executive’s employment with the Company. The specific
arrangements referred to in this SERP are not intended to exclude or circumvent
any other benefits that may be available to the Executive under the Company’s
employee benefit or other applicable plans, upon the Executive’s Termination of
Employment.  


--------------------------------------------------------------------------------


10.4      WITHHOLDING.     (a)      Income Tax. Applicable federal, state and
local income tax withholding will be withheld from all payments made under this
SERP.     (b)      FICA. To the extent allowable under applicable regulations:  
    (1)      The present value of the vested benefits under this SERP will be
taken into account as FICA wages in the year they become vested;               
                                  (2)      Present value will be determined
using reasonable actuarial equivalency factors acceptable to the Compensation
Committee;       (3)      The employee portion of each year’s FICA liability
will be deducted from the Executive’s other cash compensation for that year; and
      (4)      FICA will not be deducted from any payments made under this SERP.
  10.5      UNFUNDED ARRANGEMENT.     (a)      The Company’s payment obligation
under this SERP is purely contractual and is not funded or secured in any manner
by any asset, pledge or encumbrance of the Company’s property.     (b)      This
SERP is not intended to create, and should not be construed as creating, any
trust or trust fund. The benefits accrued under this SERP and any assets
acquired by the Company to finance its payment obligations under this SERP shall
not be held in a trust (other than a grantor trust of the Company), escrow or
similar fiduciary capacity.     (c)      Any insurance policy on the Executive’s
life the Company may acquire to assist it in financing its obligations under
this SERP is a general asset of the Company and neither the Executive nor anyone
else claiming on behalf of or through the Executive shall have any right with
respect to, or claim against, that policy.     (d)      The Executive and any
Beneficiary are general unsecured creditors of the Company with respect to the
payment of the benefits under this SERP.   10.6      BENEFITS NOT ASSIGNABLE.
The accrued benefits under this SERP shall not be considered assets under state
law or bankruptcy law of the Executive or of any Beneficiary. The Executive and
any Beneficiary shall not have any right to alienate, anticipate, pledge,
encumber or assign any of the benefits payable under this SERP. The Executive’s
or any Beneficiary’s benefits shall not be subject to any claim of, or any
attachment, garnishment or other legal process brought by, any of his or her
creditors.   10.7      BINDING EFFECT. This SERP binds and inures to the benefit
of the parties and their respective legal representatives, heirs, successors and
assigns.   10.8      REORGANIZATION. The Company shall not merge or consolidate
into or with another company, or reorganize, or sell substantially all of its
assets to another company, firm, or person unless that succeeding or continuing
company, firm or person agrees to assume and discharge the obligations of the
Company under this SERP. Upon the occurrence of such an event, the term
“Company” as used in this SERP shall be deemed to refer to the successor or
survivor company.


--------------------------------------------------------------------------------


10.9 APPLICABLE LAW.     (a)      This SERP shall be construed and its validity
determined according to the laws of the State of Oregon, other than its law
regarding conflicts of law or choice of law, to the extent not preempted by
federal law.                                 (b)      Any dispute arising out of
this SERP must be brought in either Clackamas County or Multnomah County,
Oregon, and the parties will submit to personal jurisdiction in either of those
counties.   10.10 ARBITRATION. Any dispute or claim arising out of or brought in
connection with this SERP, will, if requested by any party, be submitted to and
settled by arbitration under the rules then in effect of the American
Arbitration Association (or under any other form of arbitration mutually
acceptable to the parties involved). Any award rendered in arbitration will be
final and will bind the parties, and a judgment on it may be entered in the
highest court of the forum having jurisdiction. The arbitrator will render a
written decision, naming the substantially prevailing party in the action, and,
subject to Section 10.11(b), will award that party all costs and expenses
incurred, including reasonable attorneys’ fees.


--------------------------------------------------------------------------------


10.11 ATTORNEYS’ FEES.     (a)      If any breach of or default under this SERP
results in either party incurring attorneys’ or other fees, costs or expenses
(including those incurred in an arbitration), the substantially prevailing party
is entitled to recover from the non-prevailing party its reasonable legal fees,
costs and expenses, including attorneys’ fees and the costs of the arbitration,
except as provided in subsection (b) below.     (f)      If the Executive is not
the substantially prevailing party, the Executive shall be liable to pay the
Company under subsection (a) above only if the arbitrator determines that:      
(1)      There was no reasonable basis for the Executive’s claim (or the
Executive’s response to the Company’s claim); or                              
                   (2)      The Executive had engaged in unreasonable delay,
failed to comply with a discovery order or otherwise acted in bad faith in the
arbitration.     (c)      Either party shall be entitled to recover any
reasonable attorneys’ fees and other costs and expenses it incurs in enforcing
or collecting an arbitration award.     (d)      If an award under this section
is made to the Executive and accountants or tax counsel selected by Company with
the Executive’s consent (which shall not be unreasonably withheld) determine
that the award is includible in Executive’s gross income, the Company shall also
pay the Executive a gross-up payment to offset the taxes imposed on that award,
including the taxes on the gross-up payment itself. This gross-up payment shall
be determined following the methodology employed in the Change in Control
Agreement.   10.12 ENTIRE AGREEMENT. This SERP constitutes the entire agreement
between the Company and the Executive as to its subject matter. No rights are
granted to the Executive by virtue of this SERP other than those specifically
set forth in this document and any amendments to it.   10.13 CONSTRUCTION. The
language of this SERP was chosen jointly by the parties to express their mutual
intent. No rule of construction based on which party drafted the SERP or certain
of its provisions will be applied against any party.   10.14 SECTION HEADINGS;
CITATIONS. The section headings used in this SERP have been included for
convenience of reference only. Citations to statutes, regulations or FASB
policies or statements are to those provisions as amended or to any successor
provision.   10.15 COUNTERPARTS. This SERP may be executed in one or more
counterparts, and all counterparts will be construed together as one plan.


--------------------------------------------------------------------------------


10.16 SEVERABILITY. If any provision of this SERP is, to any extent, held to be
invalid or unenforceable, it will be deemed amended as necessary to conform to
the applicable laws or regulations. However, if it cannot be amended without
materially altering the intentions of the parties, it will be deleted and the
remainder of this SERP will be enforced to the extent permitted by law.
               10.17 JOINT AND SEVERAL OBLIGATION. Bancorp and the Bank will be
jointly and severally liable for the payment obligations under this Agreement.  
     

EXECUTIVE:  COMPANY:      WEST COAST BANCORP    /s/ Hadley S. Robbins    By: /s/
Robert D. Sznewajs  Hadley S. Robbins       Title:  President and Chief
Executive Officer  Date:   February 4, 2009        Date:  February 4, 2009     
  WEST COAST BANK      By: /s/ Robert D. Sznewajs      Title:  President and
Chief Executive Officer      Date:  February 4, 2009 


--------------------------------------------------------------------------------